     Case 4:19-cv-00554 Document 21 Filed on 09/24/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                       IN THE UNITED STATES DISTRICT COURT                        September 24, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                                 HOUSTON DIVISION

CEDRIC B. LEWIS,                              §
                                              §
              Plaintiff,                      §
                                              §
v.                                            §   CIVIL ACTION NO. H-19-554
                                              §
ED GONZALEZ, et al.,                          §
                                              §
              Defendants.                     §

                                    FINAL JUDGMENT

       For the reasons set forth in the court’s Memorandum and Order issued today, this case is

dismissed.

       SIGNED on September 24, 2020, at Houston, Texas.


                                           _______________________________________
                                                        Lee H. Rosenthal
                                                 Chief United States District Judge
